Citation Nr: 0503299	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   

The veteran testified before the undersigned at a June 2004 
Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review in this 
case.  

In June 2004, the veteran submitted medical evidence 
pertinent to the veteran's claim.  The medical evidence 
consisted of eight pages of internet-published articles 
addressing the symptomatology of spinal disorders including 
spina bifida occulta and occult spinal dysraphism.  The 
medical evidence is relevant to the veteran's claim on 
appeal.  The claims file contains medical evidence of spina 
bifida occulta, and the veteran, through his representative, 
has argued in part that the claimed lumbosacral spine 
disorder may have resulted from aggravation of the congenital 
spina bifida occulta.  The RO has not considered these 
records.

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The veteran has declined to waive 
his right to preliminary review by the RO.  See 38 C.F.R. § 
20.1304(c) (2004).  

During a June 2004 hearing before the undersigned, the 
veteran testified that he had received treatment during the 
years from 1970 to 1973 at the VA Medical Center in Miami, 
Florida.  Review of the claims file does not show that the RO 
has sought to obtain these pertinent clinical records.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Records of that 
treatment should be obtained.  

During the June 2004 hearing, the veteran's representative 
noted that a service medical record, dated May 31, 1968, 
noted NSU, which was presumed to stand for nonspecific 
urethritis.  The representative indicated that the veteran's 
argument was that this was a misdiagnosis.  Review of the 
claims file shows that in a February 2002 statement, Scott B. 
Halperin, M.D., stated that the veteran had low back pain 
stemming from an injury May 31, 1968.  

Fulfillment of the statutory duty to assist includes the 
requirement of conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior treatment so that the evaluation of the claimed 
disability will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  The evidence of record shows a current 
low back disorder.  The above medical opinion, which 
apparently refers to the May 31, 1968 service medical record, 
suggests a link between a current disability and service.  
Therefore, the Board finds that after obtaining any 
additional medical records indicated by the veteran, he 
should be scheduled for an examination to determine the 
nature and etiology of any claimed low back disability.  The 
VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b).

2.  The RO should obtain any VA medical 
records of treatment outstanding, to 
specifically include outpatient treatment 
records from the VA Medical Center in 
Miami, Florida, for the period from 1970 
through 1973.

3.  The RO should consider the additional 
evidence, consisting of internet-
published articles addressing the 
symptomatology of spinal disorders 
including spina bifida occulta and occult 
spinal dysraphism, received in June 2004; 
and any evidence received thereafter.

4.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA orthopedic 
examination in order to determine the 
nature and etiology of any low back 
disorder.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed; and, all findings 
should be set forth in detail.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a lumbosacral spine 
disability is diagnosed, and based upon 
an assessment of the entire record, is it 
at least as likely as not (probability of 
50 percent or better) that such disorder 
is the result of, or was increased by, 
injury or disease incurred during active 
service, to include aggravation of any 
preexisting condition.  The examiner 
should comment on the opinion given by 
Dr. Halperin in his February 2002 
statement; and a service medical record, 
dated May 31, 1968, noting a finding of 
"NSU."

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If a 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


